Case 15-29918        Doc 27     Filed 12/11/18     Entered 12/11/18 09:51:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-29918
         Arlene Tomasetti

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2015.

         2) The plan was confirmed on 10/30/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/13/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,845.00.

         10) Amount of unsecured claims discharged without payment: $13,414.01.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-29918       Doc 27      Filed 12/11/18    Entered 12/11/18 09:51:52                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $14,768.80
         Less amount refunded to debtor                         $368.80

 NET RECEIPTS:                                                                                  $14,400.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $731.81
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,731.81

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ABSOLUTE RESOLUTIONS I LLC     Unsecured         139.00        281.30           281.30          85.26       0.00
 AMERICAN CREDIT ACCEPTANCE     Secured        6,814.00       6,814.00         6,814.00      6,814.00     498.67
 AMERICAN CREDIT ACCEPTANCE     Unsecured            NA         553.23           553.23        167.68        0.00
 CERASTES LLC                   Unsecured      1,008.00       1,045.98         1,045.98        317.03        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           405.00        302.31           302.31          91.63       0.00
 COMENITY BANK                  Unsecured         374.00        374.52           374.52        113.52        0.00
 COMENITY BANK                  Unsecured         391.00        391.89           391.89        118.78        0.00
 COMENITY CAPITAL BANK          Unsecured         342.00        342.84           342.84        103.91        0.00
 CREDIT FIRST NA                Unsecured         648.00        648.10           648.10        196.44        0.00
 DEPARTMENT STORE NATIONAL BA Unsecured           419.00        418.87           418.87        126.96        0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured            NA         788.10           788.10        238.87        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         503.00        503.37           503.37        152.57        0.00
 NICOR GAS                      Unsecured         458.00        464.37           464.37        140.75        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         412.00        412.32           412.32        124.97        0.00
 QUANTUM3 GROUP                 Unsecured         256.00        256.00           256.00          77.59       0.00
 QUANTUM3 GROUP                 Unsecured         609.00        609.73           609.73        184.81        0.00
 VILLAGE OF LAKE ZURICH         Unsecured         114.00           NA               NA            0.00       0.00
 AT&T MOBILITY                  Unsecured         153.00           NA               NA            0.00       0.00
 CAPITAL ONE BANK USA           Unsecured         725.00           NA               NA            0.00       0.00
 COMCAST                        Unsecured         538.00           NA               NA            0.00       0.00
 CONTRACT CALLERS INC           Unsecured         303.00           NA               NA            0.00       0.00
 ROBERT MUCCI                   Unsecured      5,385.00            NA               NA            0.00       0.00
 ILLINOIS STATE HWY AUTHORITY   Unsecured         430.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE         Unsecured         243.00           NA               NA            0.00       0.00
 MIDNIGHT VELVET                Unsecured         107.00           NA               NA            0.00       0.00
 TD BANK USA NA                 Unsecured         378.00        378.60           378.60        114.75        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-29918        Doc 27      Filed 12/11/18     Entered 12/11/18 09:51:52              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $6,814.00          $6,814.00            $498.67
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $6,814.00          $6,814.00            $498.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,771.53          $2,355.52              $0.00


 Disbursements:

         Expenses of Administration                             $4,731.81
         Disbursements to Creditors                             $9,668.19

 TOTAL DISBURSEMENTS :                                                                      $14,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
